DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments filed 01/14/2021 with respect to the rejections of claims 1 and 15 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action filed 10/14/2020 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Prokoph (DE 102011120725 A1). No amendments to the claims were submitted with applicant’s arguments and, consequently, the new grounds of rejection set forth in this Office Action requires that the finality of the Office Action filed 08/07/2020 be withdrawn and this Office Action be made non-final. See the current prior art rejections set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claims 7 and 10: it is unclear what is meant by “the blank having the at least one drawing bead” since the blank is formed, and the drawing bead created is on the blank, in claim 1. Therefore, it is the “press-quenched component” that has the drawing bead, not the blank. Examiner suggests deleting the phrase “having the at least one drawing bead” since merely replacing the term “blank” with ‘press-quenched component’ will not resolve the issue. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prokoph (DE 102011120725 A1).
Regarding claim 1: Prokoph discloses A method for producing a press-quenched component from a hot-formable steel sheet blank, the method comprising:

arranging the blank (24, fig. 1) in a press mold (16, 18), wherein the press mold comprises a segment (28) in a heated region ([0053], ln. 499-503, 505-507) of the press mold and another segment (30) in a cooled region of the press mold ([0052], ln. 489-491); and forming the blank (see fig. 1, blank 24 is formed to become component 26),
wherein at least one drawing bead (at 46) is created on the blank (24) in the segment (28) in the heated region (see fig. 1).
Regarding claim 15: Prokoph discloses A press mold comprising:
at least two segments (28, 30, fig. 1);
a die (16) defining at least two recesses (see examiner-annotated fig. 1 of Prokoph below) and arranged in the at least two segments; and
punches (18),
wherein at least one segment (28) of the at least two segments (28, 30) is in a heated region ([0053], ln. 499-503, 505-507) of the press mold (see fig. 1), another segment (30) of the at least two segments is in a cooled region of the press mold ([0052], ln. 489-491), and at least one of the punches (18) is positioned and configured to push into the [recesses of the] at least one segment (28) in the heated region (heated by inductor 34) and create at least one drawing bead (at 46) on a blank (24) in the at least one segment (28) in the heated region (see fig. 1).

    PNG
    media_image1.png
    212
    290
    media_image1.png
    Greyscale

Examiner-Annotated Figure 1 of Prokoph


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously-cited López Lage (US 10,350,668 B2), hereinafter ‘Lage’, in view of Prokoph.
Regarding claim 1: Lage discloses A method for producing a press-quenched component (Column 6, Lines 38 – 39; Column 4, Liens 26 – 33; Figure 3; the component is boron steel) from a hot-formable steel sheet blank 20 (Column 3, Lines 52 – 54; Figure 3, Item 20; Quenching is discussed along with hot dies and cooling dies so the device of Lage is interpreted as hot forming), the method comprising:
arranging the blank in a press mold (Column 7, Lines 46 – 47; Figure 4 shows the workpiece being formed in upper and lower dies); and
forming the blank,
at least one drawing bead (the dashed lines in examiner-annotated Figure 4 below show the structure of the die for forming the drawing bead; also see Column 3, Lines 27-28 and Column 5, Lines 31 – 38.

    PNG
    media_image2.png
    547
    697
    media_image2.png
    Greyscale

Examiner-Annotated Figure 4 of Lage


Lage is silent regarding heating the blank to a temperature of about 900°C. 
However, as stated by Lage in Column 6, Lines 38 – 39, the device is for quenching with the cold blocks 12 and 15 of Figure 3 being below 200°C (Column 3, Lines 47 – 51). And the skilled artisan understands that quenching requires that the sheet is heated to a high temperature before being rapidly cooled (quenched) by the much cooler die temperature.
And Prokoph teaches a method for producing a press-quenched component ([0007]) comprising a step of heating the blank to a temperature of about 900°C ([0033], “an insertion temperature of 900 degrees Celsius”) before inserting the blank (24) into the hot forming tool (see fig. 1), which is followed by simultaneously pressing and quenching the blank to form a component having sections with different hardness and ductility properties ([0002], lines 19-24).

Lage is also silent regarding the at least one drawing bead being created in the segment in the heated region.
However, Prokoph further teaches forming a drawing bead (46, fig. 1) in the segment (28) in the heated region (see fig. 1, the region formed by segment 28 is heated by inductor 34), which the skilled artisan understands will produce the predictable result of forming different material properties, such as hardness and ductility as previously discussed, as opposed to the other area (48) which is only subjected to cooling. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lage such that a drawing bead is formed in the segment in the heated region in order to achieve a different desired hardness or ductility relative to the other areas of the formed component, as taught by Prokoph.
Regarding claim 2, which depends on claim 1: the claim recites the heated region in which the at least one drawing bead is arranged is heated to a temperature of at least 400°C. Examiner-annotated Figure 4 of Lage above shows the portion of the die for forming a drawing bead, in dashed lines. And Column 5, Lines 39 – 45 of Lage states that the die blocks may be interchangeable and any zone can be a cold block or a hot block and this is 
Lage is silent regarding controlling the heated region such that it does not drop below 400°C.
However, Prokoph further teaches that if the temperature falls below 500°C in the heated region (28, fig. 1)—for forming the drawing bead (at 46, see fig. 1)—the inductor (34) is switched on until the heated region reaches an upper limit of 550°C. Thus, it is a known technique in the art to control a heated region in which a drawing bead is arranged so that the temperature does not fall below 400°C, which the skilled artisan understand will produce the predictable result of that portion of the component having a different desired hardness relative to other portions of the component that are unheated during forming.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lage such that the temperature of the heated region is controlled to remain above 400°C, as taught by Prokoph, thereby obtaining the benefit of different component hardness in different regions of the component, as may be desired.
Regarding claim 3, which depends on claim 1: the claim recites a temperature of the heated region in which the at least one drawing bead is arranged is controlled such that it does not drop below 400°C. Examiner-annotated Figure 4 of Lage 
Lage is silent regarding controlling the heated region such that it does not drop below 400°C.
However, Prokoph further teaches that if the temperature falls below 500°C in the heated region (28, fig. 1)—for forming the drawing bead (at 46, see fig. 1)—the inductor (34) is switched on until the heated region reaches an upper limit of 550°C. Thus, it is a known technique in the art to control a heated region in which a drawing bead is arranged so that the temperature does not fall below 400°C, which the skilled artisan understand will produce the predictable result of that portion of the component having a different desired hardness relative to other portions of the component that are unheated during forming.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lage such that the temperature of the heated region is controlled to remain above 400°C, as taught by Prokoph, thereby obtaining the benefit of different component hardness in different regions of the component, as may be desired.
Regarding claim 4, which depends on claim 1: Lage discloses that a temperature of the heated region in which the at least one drawing bead is arranged is set according to a geometry of the component (Column 5, Lines 39 – 45 of Lage states that the heating and cooling of the die blocks is related to the desired changes of the component to be formed or the desired mechanical properties. Lage clearly shows that the heating and cooling of particular areas is related to the geometry of the component because mechanical properties in certain areas of vehicle components for vehicle crashes [Column 1, Lines 12 – 18] is relevant so as not to provide failure during a crash).  
Regarding claim 5, which depends on claim 1: Lage discloses that boron steel is used to make the blank (Abstract).  
Regarding claim 7, which depends on claim 1 and is being examined as best understood: Lage discloses that the press mold comprises:
at least two segments (Column 5, Lines 22 – 38; Figure 3, Items 11, 12, 15),
a die defining at least two recesses and arranged in the at least two segments (E4, E5) (see examiner-annotated Figure 4 of Lage below; col. 3, ln. 27-28), and
punches (see Figure 4 below which shows recessed areas, so there will be punches to mate with the recesses),
wherein the blank…is arranged between the die and the punches and each recess receives a punch when the die and punches are pressed together (examiner-annotated Figure 4 of Lage below shows a die having recesses configured for 

    PNG
    media_image3.png
    547
    697
    media_image3.png
    Greyscale

Examiner-Annotated Figure 4 of Lage


Regarding claim 9, which depends on claim 1: Lage discloses thermal insulation (14’) is arranged between the heated segment (11) and the another segment (cooled segments 12, 15) (Figure 3; Column 4, Lines 51 – 58).  
Regarding claim 10, which depends on claim 1 and is being examined as best understood: Lage discloses that the press mold includes:
at least three segments (Column 5, Lines 22 – 28; Figures 3 & 4 of Lage);
a die defining at least two recesses and arranged in the at least two segments (E4, E5) (see examiner-annotated Figure 4 of Lage above); and
punches (see Figure 4 above which shows recessed areas in the die, so there will be punches to mate with the recesses),
wherein the blank…is arranged between the die and the punches and each recess receives a punch when the die and punches are pressed together (Lage, Figure 4 shows the stepped configuration which can impede material flow and the stepped configuration as discussed above are made by pressing together the punch and dies).  
Regarding claim 11, which depends on claim 10: Lage discloses that two of the at least three segments are heated (Column 5, Lines 39 – 45 of Lage states that the segments can be interchanged between hot and cold blocks in order to form a desired workpiece of particular mechanical properties. Multiple blocks—or segments—are discussed in Lage and are shown in Figure 3, so at least two being heated is very well within the scope of Lage).  
Regarding claim 12, which depends on claim 11: the combination of Lage and Prokoph set forth in claim 1 above is silent regarding the at least one drawing bead is arranged in the two heated segments, since said combination only taught a single drawing bead in a single heated segment. Lage discloses that“[a]lthough the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible… depending on the geometry and the mechanical properties of the piece to be formed” (Column 5, Lines 22-31).

Therefore, the skilled artisan would readily conceive of multiple heated segments, each forming a drawing bead, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lage to have two heated segments for forming drawing beads, in order to provide a component that has a desired geometry and mechanical properties as disclosed by Lage, and as taught by Prokoph.
Regarding claim 13, which depends on claim 11: Lage discloses that thermal insulation (14’, Figure 3) is arranged between the heated segments and a non-heated segment (Column 5, Lines 22 – 31, “[a]lthough the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible…depending on the geometry and the mechanical properties of the piece to be formed”; Column 4, Lines 51 – 58).
Regarding claim 15: Lage discloses A press mold comprising:
at least two segments (Column 5, Lines 22 – 38; Figure 3, Items 11, 12, 15),
a die defining at least two recesses and arranged in the at least two segments (E4, E5) (see examiner-annotated Figure 4 of Lage above); and
punches (see Figure 4 above which shows recessed areas in the die, so there will be punches to mate with the recesses),wherein at least one segment (11, Figure 3) of the at least two segments (11, 12) is in a heated region of the press mold (Column 4, Lines 65-67), another segment (12, Figure 3) of the at least two segments is in a cooled region of the press mold (Column 5, Lines 12-18), and at least one of the punches is positioned and configured to push into the [corresponding die] and create at least one drawing bead on a blank (Column 3, Lines 27-28 and Column 7, Lines 31 – 38 discusses die shapes of roundings and rectangles and similar is shown in Figure 4). Further, “[a]lthough the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible…depending on the geometry and the mechanical properties of the piece to be formed” (Column 5, Lines 22-31).
Lage is silent regarding creating at least one drawing bead on the blank in the at least one segment in the heated region.
However, Prokoph further teaches forming a drawing bead (46, Figure 1) in the segment (28) in the heated region (see fig. 1, the region formed by segment 28 is heated by inductor 34), 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lage such that a drawing bead is formed in the segment in the heated region in order to achieve a different desired hardness or ductility relative to the other areas of the formed component, as taught by Prokoph.
Regarding claim 17, which depends on claim 15: the claim recites a temperature of the heated segment is at least 400°C. Column 5, Lines 39 – 45 of Lage states that the die blocks may be interchangeable and any zone can be a cold block or a hot block and this is dependent on the desired mechanical properties of the finally formed workpiece. Further, the hot blocks of Lage are said to be 350 – 550°C in Column 3, Lines 47 – 51.  
Lage is silent regarding controlling the heated region such that it does not drop below 400°C.
However, Prokoph further teaches that if the temperature falls below 500°C in the heated region (28, fig. 1)—for forming the drawing bead (at 46, see fig. 1)—the inductor (34) is switched on until the heated region reaches an upper limit of 550°C. Thus, it is a known technique in the art to control a heated region in which a drawing bead is arranged so that the temperature does not fall below 400°C, which the skilled artisan understand will produce the predictable result of that portion of the component having a different desired hardness relative to other portions of the component that are unheated during forming.

Regarding claim 18, which depends on claim 15: Lage discloses the number of segments is three (11, 12, 15, Figure 3) and two of the three segments is heated (Column 5, Lines 22-31, “[a]lthough the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible…depending on the geometry and the mechanical properties of the piece to be formed”).
Regarding claim 19, which depends on claim 18: Lage discloses that thermal insulation (14’, Figure 3) is arranged between the heated segments and a non-heated segment (Column 5, Lines 22 – 31, “[a]lthough the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible…depending on the geometry and the mechanical properties of the piece to be formed”28; Column 4, Lines 51 – 58; Figure 3, Item 14’).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lage, in view of Prokoph, and in further view of Kwon et al. (US 9,381,720 B2), hereinafter ‘Kwon’.
Regarding claim 6, which depends on claim 1: the combination of Lage and Prokoph set forth in claim 1 above is silent regarding the blank is at least one of Tailor Welded Blanks (TWB), Tailor Rolled Blanks (TRB) and Tailor Tempered Blanks (TTB).  
	However, Kwon teaches using tailor welded blanks of boron steel having hardenability and further shows that such a material is well known in hot stamping to form vehicle frame parts (Column 4, Lines 28 – 38; Figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tailor welded blank since Kwon shows such a material is used in hot stamping and has hardenability and is used for frame parts of a vehicle just as Lage (Kwon shows the same material and forming method for the same type of workpiece as Lage), and because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakamoto et al. (US 2017/0216901 A1); Figures 13-18 are at least pertinent to claims 1 and 15; said figures show a method and device for press-forming drawing beads in a blank to form a desired component
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725